Per Curiam.

The administrative determination of the Unemployment Insurance Appeal Board, unappealed from, established conclusively that the defendant on September 26, 1952, without good cause refused to accept an offer of employment for which she was reasonably fitted. This finding disqualified her for benefits under the law which expressly declares that ‘ ‘ no benefits shall be payable ’ ’ (Labor Law, § 593, subd. 2 [Unemployment Insurance Law]) to a claimant who has so refused an offer of employment. The defendant was not entitled to retain the benefits paid in respect of the period subsequent to September 26, 1952, and the plaintiff may recover the benefits paid to her in respect of such later period, notwithstanding the failure of the statute expressly to give a right of recovery in such a case. The entire scheme of the statute manifests a clear purpose to require restitution of benefits paid in situations in which it is finally determined that the benefits were not payable under the law. In our opinion, the omission of express provision giving a right of recovery in a case such as the present was not purposeful and, in upholding the right of recovery we effectuate the legislative intent.
Order reversed, with $10 costs, and motion granted.
Hofstadter, Sohreiber and Hecht, JJ., concur.
Order reversed, etc.